Citation Nr: 1817323	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-06 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for arteriosclerotic heart disease in excess of 10 percent prior to August 21, 2013, and in excess of 30 percent thereafter.  

2.  Whether a timely notice of disagreement was filed with respect to the issue of entitlement to an effective date earlier than February 11, 2010 for a grant of service connection for arteriosclerotic heart disease. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Philadelphia, Pennsylvania.  

The Veteran testified in a video conference hearing before the undersigned Veterans' Law Judge in July 2013.  A transcript of the proceeding has been associated with the file.  

The case was previously before the Board in October 2014 and May 2017.  Additional development was completed and the case is now properly before the Board.  

The issue of whether a timely notice of disagreement was filed with respect to the issue of entitlement to an effective date earlier than February 11, 2010 for a grant of service connection for arteriosclerotic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 25, 2012, the Veteran's arteriosclerotic heart disease was manifested by a workload of approximately 10 METs that resulted in dyspnea and fatigue and required continuous medication.

2.  For the period from October 25, 2012, the Veteran's arteriosclerotic heart disease was manifested by a workload of 5 to 7 METs that resulted in dyspnea and fatigue.


CONCLUSIONS OF LAW

1.  For the period prior to October 25, 2012, the criteria for a disability rating in excess of 10 percent for service-connected arteriosclerotic heart disease have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).  

2.  For the period from October 25, 2012, the criteria for a disability rating of 30 percent, but no higher, are met for service-connected arteriosclerotic heart disease; the criteria for a disability rating in excess of 30 percent are not met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a May 2017 informal hearing presentation (IHP), the Veteran, through his representative, asserted that the October 2012 VA examination was inadequate, stating that the examination did not capture the true limitations on the Veteran's activities and that the METs level approximations differed from the approximations used by the National Cancer Institute.  The Veteran also contended that the September 2013 examination was inadequate as relevant rating criteria were blank.  The Board finds that the October 2012 examination is adequate for rating purposes as the examiner relied on an examination and interview of the Veteran, along with private medical records detailing the nature and history of the Veteran's heart disease.  To the extent that the generalized METs level approximations may differ from the National Cancer Institute's approximations, the Board notes that the METs level assigned by the examiner is consistent with the METs levels reflected by private treatment records, if not more favorable to the Veteran's claim.  As such, any differences between VA's and National Cancer Institute's METs level approximations do not render the examination inadequate.  Additionally, the Board notes that the record does not contain a September 2013 VA examination.  Rather, it appears that the Veteran, through his representative, was referring to a disability benefits questionnaire (DBQ) submitted by the Veteran.  As such, further discussion is unnecessary.  

The Veteran has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).



Analysis

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the application of staged ratings must be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Arteriosclerotic heart disease is evaluated under Diagnostic Code 7005 of the rating schedule.  38 C.F.R. § 4.104.  Under Diagnostic Code 7005, a 10 percent rating requires a workload of greater than 7 METs, but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating requires a workload of greater than 5 METs, but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Finally, a 100 percent rating requires chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

A July 2010 VA examination noted that the Veteran's heart disease was treated with medication.  The Veteran reported no dyspnea, palpitations, shortness of breath, or fatigue.  An electrocardiogram revealed a normal heart size.  Stress tests results showed a METs level of 10.1.  Ejection fraction was 58 percent.  

In a March 2011 notice of disagreement, the Veteran reported that he had frequent fatigue and angina, and was greatly limited as to the degree and length of physical activity. 

A September 2012 disability benefits questionnaire (DBQ) noted that the Veteran had very rare episodes of non-exertional chest pain, that there was no evidence of cardiac hypertrophy or dilatation, and that a July 2011 echocardiogram noted an ejection fraction of 58 percent.  

An October 2012 VA examination noted the Veteran's reports of dyspnea on exertion, fatigue, and limited ability to work.  There was no evidence of cardiac hypertrophy or dilatation.  An ejection fraction of 58 percent was noted.  An interview-based METs test showed a level of 5 to 7 METs.  The examiner cited to a June 2012 stress test, but observed that no METs levels were provided.  It was noted that the Veteran achieved 90 percent of his maximum heart rate, but was observed to be exhausted and extremely dyspeneic.  The examiner stated that the interview-based METs testing most accurately reflected the Veteran's cardiac level. 

An August 2013 private echocardiogram noted normal ejection fraction of 57 percent, and normal chamber dimension and wall thickness in the left ventricle. The right ventricle was noted to be mildly dilated.  A November 2013 DBQ noted that the Veteran's heart disease required continuous medication.  

A November 2016 private medical record indicates that the Veteran underwent an ECG; the ECG was assessed to be normal. 

In a June 2017 VA examination, the Veteran reported increased dyspnea on exertion, but no chest pain and no palpations.  It was noted that continuous medication was required.  The examiner cited to an August 2013 echocardiogram that found cardiac dilatation and an August 2013 stress test that revealed an ejection fraction of 57 percent and a METs level of 8.5.  

For the period prior to October 25, 2012, the evidence did not show that the Veteran's arteriosclerotic heart disease meets the criteria for an increased rating of 30 percent under Diagnostic Code 7005.  There was no evidence of a workload of 5 to 7 METs, or evidence of hypertrophy or dilatation.  Instead, the evidence shows that the Veteran required continuous medication and that the heart disease resulted in a workload of 10.1 METs during that time period, which warrants a 10 percent rating.  

For the period from October 25, 2012, the Board finds that an increased rating of 30 percent is warranted.  The record does not show that the Veteran's arteriosclerotic heart disease meets the next higher the criteria for the 60 percent criteria as there was no evidence that the heart disease resulted in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs, but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Rather, the evidence shows that from October 25, 2012, the Veteran's heart disease resulted in a workload of 5 to 7 METs with dyspnea and fatigue, an ejection fraction of 57 percent, and evidence of dilatation on echocardiogram.  

Accordingly, an initial rating in excess of 10 percent disabling must be denied.  Additionally, an increased rating of 30 percent, but no higher, is granted for the period from October 25, 2012.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected arteriosclerotic heart disease for the period prior to October 25, 2012 is denied.  

Entitlement to a disability rating of 30 percent, but no higher, for service-connected arteriosclerotic heart disease for the period prior to October 25, 2012 is granted.

REMAND

In a May 2017 informal hearing presentation (IHP), the Veteran asserted entitlement to an earlier effective date with respect to the November 2010 rating decision's grant of service connection for arteriosclerotic heart disease.  Of note, this is the first documentation of record indicating that the Veteran disagrees with the effective date of February 11, 2010 that was assigned in the November 2010 rating decision.  The March 2011 notice of disagreement and February 2012 substantive appeal do not appear to include any arguments addressing an earlier effective date.  Accordingly, the Board finds that remand is appropriate.  On remand, the AOJ should address only the issue of whether a timely notice of disagreement was filed for entitlement to an effective date earlier than February 11, 2010 with respect to the grant of service connection for arteriosclerotic heart disease.  If it is determined that a notice of disagreement was not timely submitted, then a statement of the case should be issued. 

Accordingly, the case is REMANDED for the following action:

Determine whether a timely notice of disagreement was filed with respect to the issue of entitlement to an effective date earlier than February 11, 2010 for the grant of service connection for arteriosclerotic heart disease (in the November 2010 rating decision).  Consideration should be given to the arguments made in the May 2017 IHP.  If the AOJ determines that a notice of disagreement was not timely filed, then a statement of the case should be issued and the Veteran should be informed on how to perfect an appeal.  The issue should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


